Case: 19-11402    Date Filed: 11/25/2019   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-11402
                      ________________________

                  D.C. Docket No. 9:19-cv-80351-RLR



In re: 160 ROYAL PALM, LLC,

                                              Debtor.

__________________________________________________________________

KK-PB FINANCIAL, LLC,

                                              Plaintiff - Appellant,

versus

160 ROYAL PALM, LLC,

                                              Defendant - Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (November 25, 2019)
               Case: 19-11402      Date Filed: 11/25/2019    Page: 2 of 3


Before ROSENBAUM, TJOFLAT, and HULL, Circuit Judges.

PER CURIAM:

      This appeal concerns an ongoing bankruptcy proceeding in which Appellee-

Debtor 160 Royal Palm, LLC (the “Debtor”) filed under Chapter 11 to reorganize

its debt. The Debtor’s primary asset is a hotel property located in Palm Beach

County, Florida (the “Property”). Initially, in order to satisfy its creditors, the Debtor

sought to sell the Property at a public auction. The bankruptcy court approved this

sale procedure. When various delays and other issues arose, including litigation with

purported creditor Appellant KK-PB Financial, LLC (“KK-PB”), the Debtor sought

for the bankruptcy court to instead approve a sale of the Property to third-party LR

U.S. Hotels Holdings, LLC (“LR”). The bankruptcy court approved the revised sale

procedure to LR.

      During a subsequent, lengthy evidentiary hearing at which the bankruptcy

court considered final approval of the sale to LR, KK-PB proposed a last-minute

offer to purchase the Property. The Debtor declined the offer for various stated

reasons and advised the bankruptcy court that it wished to proceed with the sale of

the Property to LR. After hearing from the Debtor, KK-PB, LR, and others, the

bankruptcy court announced its detailed findings of fact and conclusions of law and

subsequently memorialized his ruling in a written order. The bankruptcy judge

concluded that there was sound business justification for the sale of the assets to LR,


                                            2
               Case: 19-11402       Date Filed: 11/25/2019     Page: 3 of 3


the price was fair and reasonable, and LR and the Debtor proceeded in good faith

with the contemplated sale. He further determined that the purchase price offered

by LR and accepted by the Debtor constituted the “highest and best offer” received

by the Debtor for the property. Finally, the bankruptcy judge found that the Debtor

had provide “adequate and reasonable notice of the sale to all interested parties.”

KK-PB appealed the bankruptcy court’s determination to the district court, and the

district court affirmed the bankruptcy court’s approval of the sale to LR. KK-PB

then filed its notice of appeal with this Court.

       We have carefully reviewed the record and considered the arguments made

by the parties during the recent oral argument of this matter. First, we conclude that

this appeal is not moot for the reasons the Court expressed during oral argument.

We also find that KK-PB arguably has standing on appeal, so we will assume

standing for purposes of this opinion. Finally, we find that the bankruptcy court did

not abuse its discretion when it approved the sale to LR. We therefore affirm that

decision as well as the district court’s decision to affirm the bankruptcy court’s

orders.    We base our affirmance on the well-reasoned determinations of the

bankruptcy court as set forth in its rulings.1

       AFFIRMED.



       1
         In addition, the Debtor’s Motion to Dismiss KK-PB’s appeal and KK-PB’s Motion for
Leave to File Limited Sur-Reply in relation to the Motion to Dismiss are both DENIED as moot.
                                              3